DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “central system” and “measurement station” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “[…] measuring a substance concentration in ambient air; and […] to charge a pollution fee to a vehicle moving in a pollution zone with predetermined geographical boundaries when the substance concentration in the pollution zone exceeds a threshold value, […] to inform motorists of a raised pollution fee in the pollution zone.”
The limitations as recited above, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for fundamental economic practice; commercial interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim only recites a display for informing motorists, a measurement station (i.e. sensors) and a central system (i.e. server). Each of the additional limitations are recited at a high level of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. As such, the additional limitations, alone or in combination, do not amount to significantly more than the judicial exception. 
Dependent claims 14-23 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 13 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 24 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 13 without successfully integrating the exception into a practical application (i.e. a public server, vehicle server, machine readable passenger token, public network, short range connection are all recited at a high level of generality which amounts to simple instruction of applying the abstract idea on a computer environment) or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13, 15-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 2004/0119609) in view of Brusseaux (US 6,104,299).

As per claim 13, Solomon discloses a system for controlling road traffic, comprising:
 a display for informing motorists (paragraph 20); 

a central system configured to charge a pollution fee to a vehicle moving in a pollution zone with predetermined geographical boundaries when the air quality decreases (paragraph 35, 38), wherein the display is configured to inform motorists of a raised pollution fee in the pollution zone (paragraph 20, fig. 2).
	However, Solomon highly suggests but does not explicitly disclose but Brusseaux explicitly discloses measurement station configured for measuring a substance concentration in ambient air (Col.1: ln 55-65, col. 2: ln 1-5) and measuring and transmitting a notification to the authorities for decision making when the substance concentration in the pollution zone exceeds a threshold value (Col. 2: 36-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Brusseaux in the teaching of Solomon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 15, Solomon does not disclose but Brusseaux discloses wherein the substance concentration and the threshold value are expressed as averages over a predetermined period (Col. 2: 29-36, col. 1: 55 to col. 2:5, Col. 4: 6-10)(please see claim 13 rejection for combination rationale).
As per claim 16, Solomon discloses wherein the pollution zone has a predetermined minimum duration (paragraph 27, road segments include their start and end coordinates. Examiner interprets each segment as a minimum duration).

As per claim 17, Solomon disloses wherein the pollution fee comprises a fee rate depending on properties of the vehicle multiplied by usage data depending on the substance concentration (paragraph 18, 24-25, 30, 38, gps data and transponder data unique to the vehicle are used to calculate the fee for the vehicle to pay based on the air quality measured).

As per claim 21, Solomon discloses wherein the pollution fee increases with distance travelled (paragraph 31). 

As per claim 22, Solomon discloses wherein the pollution fee increases with increasing emission from the vehicle (paragraph 31, the longer distance the vehicle drives the more emission it produces, the higher the fee the vehicle pays).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 2004/0119609) in view of Brusseaux (US 6,104,299), as disclosed in the rejection of claim 13, in further view of Ramer (US 2013/0297212).
As per claim 14, Solomon in view of Brusseaux does not disclose but Ramer discloses wherein the substance is selected from a group comprising nitrogen oxides (NOx), particulate 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ramer in the teaching of Solomon in view of Brusseaux, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 2004/0119609) in view of Brusseaux (US 6,104,299), as disclosed in the rejection of claim 13, in further view of Bruce Schaller, “New York City’s congestion pricing experience and implications for road pricing acceptance in the United States”, published by Elsevier on March 4, 2010, hereinafter “Schaller”. 
As per claim 18, Solomon in view of Brusseaux does not disclose but Schaller discloses wherein a private car, a private utility vehicle, a public utility vehicle and an emergency vehicle are eligible for different pollution fees if all other parameters relevant for the pollution fee are equal (page 269, table 1, Toll offsets and exemption show different prices for regular vehicles, emergency vehicles, medallion taxis, transit vehicles).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Schaller in the 

As per claim 19, Solomon in view of Brusseaux does not disclose but Schaller discloses wherein the pollution fee for an emergency vehicle is zero (page 269, table 1, emergency vehicles are exempt from the fee).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Schaller in the teaching of Solomon in view of Brusseaux, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 2004/0119609) in view of Brusseaux (US 6,104,299), as disclosed in the rejection of claim 13, in further view of Todd Litman, “Distance-Based Charges; A Practical Strategy for More Optimal Vehicle Pricing”, published by Transportation Research Board 78th Annual Meeting Session 458 Paper No. 99-0678 on January 1999, hereinafter “Litman”. 
As per claim 20, Solomon in view of Brusseaux does not disclose but Litman discloses wherein the pollution fee increases with the weight of the vehicle (page 5, the fee increase based on the weight of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Litman in the teaching of Solomon in view of Brusseaux, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 2004/0119609) in view of Brusseaux (US 6,104,299), as disclosed in the rejection of claim 13, in further view of Kleven (US 20150025945).
As per claim 23, Solomon in view of Brusseaux does not disclose but Kleven discloses wherein the pollution fee includes a fee for studded tires (paragraph 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Kleven in the teaching of Solomon in view of Brusseaux in order to provide data in real time making it possible to monitor the traffic volume, type of deck used, the overall weight and the decks used on the vehicle (Kleven, paragraph 14).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 2004/0119609) in view of Brusseaux (US 6,104,299), as disclosed in the rejection of claim 13, in further view of  Ashby (US 2010/0161392) and James (US 2020/0211142).
As per claim 24, Solomon in view of Brusseaux does not disclose but Ashby discloses wherein the central system comprises a public server for recording a journey and an associated passenger count (paragraph 29); the system further comprising a vehicle server within the vehicle and a machine-readable passenger token for providing a passenger ID unique for each passenger (paragraph 27-28, 31) , wherein the public server and the vehicle server are nodes in the public network (fig. 3, paragraph 28), and the public server is configured to record the passenger count as the number of distinct passenger IDs that is/are read by the vehicle server over a short- range connection during a journey identified by the journey (paragraph 27-32). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Ashby in the teaching of Solomon in view of Brusseaux, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Solomon in view of Brusseaux and Ashby do not disclose but James discloses a journey ID (paragraph 139-140 and 186).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by James in the teaching 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628